Citation Nr: 0706078	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an effective date earlier than June 5, 
2000, for the award of nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1992 to 
October 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In a June 2003 rating decision the RO, in part, denied 
service connection for schizophrenia.  In a March 2004 rating 
decision the RO continued the denial of service connection 
for schizophrenia and denied an effective date earlier than 
June 5, 2000, for the award of nonservice-connected pension.  
The veteran timely perfected an appeal of these 
determinations to the Board.

In May 2004 the veteran requested a hearing regarding his 
schizophrenia claim.  Accordingly, a hearing was scheduled 
for July 2004; however, in a July 2004 correspondence the 
veteran requested that the hearing be cancelled.  Thus, the 
veteran's request for a hearing is considered withdrawn.

In May 2001 the veteran filed a claim for a total disability 
rating based on individual unemployability.  The RO has not 
adjudicated this claim.  The claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
his schizophrenia had its onset in active service.

2.  The veteran was hospitalized at the Togus VA Medical 
Center from June 5, 2000, to July 5, 2000, due to his 
schizophrenia.

3.  On July 10, 2000, VA received the veteran's claim of 
entitlement to nonservice-connected pension.


CONCLUSIONS OF LAW

1.  Schizophrenia was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  The criteria for an effective date earlier than June 5, 
2000, for nonservice-connected pension are not met.  38 
U.S.C.A. §§ 5101(a), 5110(a)-(b) (West 2002); 38 C.F.R. 
§§ 3.151, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

With respect to the claim for service connection for 
schizophrenia, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  The RO will address any notice 
defect with respect to the disability rating and effective 
date elements when effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the claim for an earlier effective date for the award 
of nonservice-connected pension, the Board observes that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  In addition, even if the VCAA were 
applicable, the Board finds that there would be no prejudice 
to the veteran by its decision to proceed with the 
adjudication of this issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, a lay 
statement, service medical records, service personnel 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After review, the Board observes that the veteran has 
schizophrenia.  Thus, the Board must now determine whether 
his schizophrenia had its onset in service or manifested to a 
compensable degree within one year after separation, or is 
otherwise related to service.  

The veteran contends, in essence, that he developed symptoms 
of schizophrenia in service.  He also asserts that he did not 
seek mental health treatment in service for fear of being 
discharged.

Initially, the Board notes that the veteran's service medical 
records contain no diagnosis of or treatment for 
schizophrenia.  

A statement from the veteran's father reflects, in essence, 
that in retrospect the veteran showed signs of schizophrenia 
during service in April 1994.

A February 1996 VA neuropsychology note reflects that an 
evaluation for vocational rehabilitation was started 
yesterday and that the veteran showed evidence of organic 
impairment that is unexplained by his history and may be 
superimposed on a learning disability.  The need for 
additional testing was noted.

A subsequent February 1996 VA neuropsychology note reflects 
that testing was suggestive of organic impairment and that 
the impairment appears to be static and chronic, and most 
likely reflects a developmental brain dysfunction, such as a 
prenatal insult or other congenital problem.

A January 2001 VA treatment note contains a psychologist's 
opinion that it is possible that the findings in the above 
neuropsychology evaluation were indicative of the emerging 
schizophrenic process.  The note reflects that Dr. R.'s 
opinion would be sought.

A later January 2001 note reflects Dr. R.'s opinion that 
based on the February 1996 neuropsychology evaluation it 
appears likely that the veteran was showing signs of 
cognitive decline which eventually led to the full 
symptomatic picture of schizophrenia.  

A February 2001 mental health nursing note reflects the 
examiner's opinion that the psychiatric symptoms described by 
the veteran may be related to military service.  A March 2003 
note by the same examiner reflects her opinion that based on 
the veteran's history and the cognitive dysfunction 
discovered during the evaluation for his vocational 
rehabilitation it is highly likely that the veteran had the 
beginning stages of schizophrenia in service.

A December 2001 letter from the Veterans Benefits 
Administration reflects that during the veteran's evaluation 
for vocational rehabilitation from May 1995 to June 1995 the 
counseling psychologist felt that he had some underlying 
issues related to mental health, and that the veteran was 
therefore referred for a clinical assessment in June 1995.

A March 2002 VA mental health note contains a psychiatrist's 
opinion that the current psychiatric symptoms probably are 
related to service.

A May 2003 VA examination report reflects the examiner's 
opinion that it is not at least as likely as not that the 
veteran's schizophrenia manifested in service.  The examiner 
based his opinion on the fact that the veteran's service 
medical records are completely negative for a diagnosis or 
treatment of a psychiatric condition.  The examiner noted 
that vocational rehabilitation reports show that the veteran 
was referred for psychological counseling in June 1995 but 
that they do not indicate that he was suffering from 
schizophrenia.  

An August 2003 VA mental health note reflects Dr. R.'s 
opinion that based on the history reported by the veteran and 
his father it does appear feasible that his schizophrenic 
symptoms were present while in service.

A September 2003 VA mental health note reflects the 
examiner's opinion that based on the veteran's history and a 
review of VA treatment notes he has no doubt that the 
veteran's deterioration began about half way through his tour 
of duty.

A March 2004 VA mental health note reflects Dr. R.'s opinion 
that it still seems quite possible that the veteran's 
schizophrenia first started while in service.

An April 2004 VA mental health addendum reflects that Dr. R. 
had reviewed the veteran's service medical records and noted 
that there was no indication of any treatment in service for 
mental health issues.  A continuation of the above addendum 
reflects Dr. R.'s continued opinion that it is quite possible 
that the veteran's symptoms of schizophrenia first began in 
service, even though there was no specific treatment.

Lastly, a May 2006 VA mental health note reflects another 
examiner's belief beyond a doubt that the veteran started to 
have signs of schizophrenia during service.  An addendum 
notes that the veteran's claims file had been reviewed.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that his schizophrenia had 
its onset in active service.  Thus, service connection is 
warranted for schizophrenia.

Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

The effective date of an award of disability pension to 
certain veterans shall be the date of application or the date 
on which the veteran became permanently and totally disabled, 
if the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran.  38 U.S.C.A. § 5110(b)(3)(A); 
38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B).

The veteran referred to above is a veteran who is permanently 
and totally disabled and who is prevented by a disability 
from applying for disability pension for a period of at least 
30 days beginning on the date on which the veteran became 
permanently and totally disabled.  38 U.S.C.A. § 
5110(b)(3)(B); 38 C.F.R. § 3.400(b)(1)(ii)(B).  

Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

On July 10, 2000, VA received the veteran's claim of 
entitlement to nonservice-connected pension.  The record also 
shows that he was hospitalized at the Togus VA Medical Center 
from June 5, 2000, to July 5, 2000, due to his schizophrenia.  
Thus, the veteran has been assigned an effective date of June 
5, 2000, based on the date on which he became permanently and 
totally disabled.  See 38 U.S.C.A. § 5110(b)(3)(A); 38 C.F.R. 
§§ 3.151(b), 3.400(b)(1)(ii)(B).  Indeed, his claim for an 
earlier effective date was based on the fact that he was 
incapacitated from June 2000 to December 2000, preventing him 
from filing his claim for nonservice-connected pension.  
Thus, the veteran has already been assigned the earliest 
effective date under the applicable law and regulations.

The Board notes the veteran's August 2003 statement in which 
he requests an earlier effective date based on a decision by 
the Social Security Administration (SSA) that found him 
unable to work since July 1998.  The Board observes, however, 
that he did not file a claim with VA until July 10, 2000.  
See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  
Indeed, he does not even contend that he filed an earlier 
claim with VA for nonservice-connected pension.  Furthermore, 
the Board observes that determinations by SSA are not binding 
on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).

Given the above, there is no legal basis for the grant of an 
effective date earlier than June 5, 2000, for the award of 
nonservice-connected pension.  Therefore, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for schizophrenia is granted.

An effective date earlier than June 5, 2000, for the award of 
nonservice-connected pension is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


